Exhibit 10.1

RETENTION BONUS AGREEMENT
This RETENTION BONUS AGREEMENT (this “Agreement”) is entered into as of
[_______], 2013, by and between CPG Finance, Inc., a Delaware corporation (the
“Company”) and [________] (“Employee”), on the following terms and conditions:
WHEREAS, the Company and Employee are parties to (a) that certain Grant
Agreement(s), attached hereto for reference as Schedule I, dated as of the
date(s) set forth thereon, pursuant to which Employee was granted options to
acquire Non-Voting Common Stock of the Company (the “Options”) on the terms
provided therein (the “Option Grant Agreement”) and (b) that certain Bonus
Agreement dated as of [DATE] pursuant to which Employee was to receive a cash
bonus upon satisfaction of the terms provided therein (the “Bonus Agreement”).
WHEREAS, the Company and Employee desire to cancel (a) the Options granted
pursuant to the Option Grant Agreement and (b) any remaining unpaid bonus
payable pursuant to the Bonus Agreement, in each case in consideration for the
Employee’s receipt of the Bonus as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
The Company shall pay Employee a cash bonus (payable as set forth herein) (the
“Bonus”) in an aggregate amount of [$__] subject to the satisfaction of the
terms and conditions provided herein. Employee agrees and acknowledges that
Employee will not be entitled to receive any portion of the Bonus if at the time
such portion of the Bonus is payable Employee (i) is no longer an employee, for
whatever reason, of the Company, SCPack Holdings Sarl and Partners SCA, or any
of their subsidiaries (collectively, the “Company Group”), or (ii) breaches or
violates any of the terms or provisions of this Agreement, the Option Grant
Agreement, or any grant agreement whereby the Company or any of its affiliates
in the future grants options or other securities to Employee, which such breach
or violation, if capable of being cured, is not cured within the applicable cure
period, if any, as may apply to such breach including as may be contained in the
definition of Cause (as defined below); provided, that, Employee shall be
eligible to receive the portion of the Bonus described in Section 2(f) following
Employee’s termination of employment due to Employee’s death, Disability (as
defined below) or an involuntary termination of Employee’s employment by the
Company without Cause [or due to the Employee’s termination for Good Reason] (as
defined below).

2.
The Bonus shall be payable, subject to the terms hereof as follows:

(a)
Within ten (10) days after the date hereof, the Company shall pay Employee a
portion of the Bonus in an amount equal to [$__].

(b)
Within ten (10) days after July 1, 2014, the Company shall pay Employee a
portion of the Bonus in an amount equal to [$__] so long as Employee is an
employee of the Company Group through July 1, 2014.

(c)
Within ten (10) days after July 1, 2015, the Company shall pay Employee any
remaining unpaid portion of the Bonus so long as Employee is an employee of the
Company Group through July 1, 2015.

(d)
If Employee is an employee of the Company Group on the date immediately
preceding a Change in Control (as defined below), as soon as practicable after
the occurrence of a Change in Control, but in no event later than 30 days
following a Change in Control, the Company shall pay Employee (regardless of
whether Employee is then employed by the Company Group on the payment date) any
unpaid portion of the Bonus.


1

--------------------------------------------------------------------------------



(e)
For purposes of this Agreement, “Change in Control” shall mean (i) any
consolidation, merger or other transaction in which the Company is not the
surviving entity (other than any such transaction for the purpose of changing
the Company’s domicile or form of organization) or which results in the
acquisition of all or substantially all of the outstanding shares of the
Company’s common stock (“Company Common Stock”) by a single person or entity or
by a group of persons or entities acting in concert or (ii) any sale or other
transfer or disposition of all or substantially all of the Company’s assets
(excluding, however, for this purpose any real estate “sale-lease back”
transaction); provided, however, that the term “Change in Control” shall not
include transactions either (x) with affiliates of the Company or Sun Capital
Partners, Inc. (“Sun”) (as determined by the Company’s Board of Directors in its
sole discretion), (y) pursuant to which more than fifty percent (50%) of the
shares of voting stock of the surviving or acquiring entity is owned and/or
controlled (by agreement or otherwise), directly or indirectly, by Sun or its
affiliates, or (z) in connection with which the consideration paid to the
Company or to its stockholders, as the case may be, does not consist primarily
of cash (as determined by the Company’s Board of Directors in its sole
discretion); provided, further, however, that a transaction shall not constitute
a Change in Control unless the transaction also constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, within the meaning of Section
409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations or other published guidance (including, without limitation,
Treasury Regulation Section 1.409A-3) promulgated thereunder.

(f)
Notwithstanding the foregoing, in the event of the Employee’s termination of
employment on or following the date hereof by the Company Group without Cause [,
by the Employee for Good Reason] or as a result of the Employee’s death or
Disability, the Employee shall be entitled to receive payment of the remaining
amount of any unpaid portion of the Bonus, to be paid within thirty (30) days
following the date of such termination. [For purposes of this Agreement, “Cause”
and “Disability” shall have the meaning given each such term in the Company’s
2005 Stock Option Plan, attached hereto for reference as Schedule II.] [For
purposes of this Agreement, “Disability” shall have the meaning given such term
in the Company’s 2005 Stock Option Plan, attached hereto for reference as
Schedule II, and “Cause” and Good Reason” shall have the meanings given such
terms in the Separation Benefit Agreement, attached hereto for reference as
Schedule III, dated as of the date set forth thereon (the “Separation Benefits
Agreement”).]

3.
The Option Grant Agreement and the Bonus Agreement are hereby canceled and the
Employee shall have no further rights under either such agreement; provided,
however that the Company and Employee acknowledge and agree that the covenants
and agreements set forth in Annex A to the Option Grant Agreement shall survive
in accordance with their terms and are incorporated by reference into this
Agreement, and further acknowledge that the Bonus being granted herein
constitutes adequate and sufficient consideration in support of the continuance
of such covenants and agreements.

4.
Employee acknowledges that (i) the Company is controlled, indirectly, by Sun,
(ii) the Company’s board of directors is composed of officers, directors,
employees and affiliates of Sun, (iii) the Employee has received certain
disclosure information with respect to the Company in connection with the
Employee’s decision to enter into this Agreement (the “Disclosure Statement”),
(iv) Sun and the Company may have, and later may come into possession of,
information with respect to the Company’s common stock that is not known to
Employee and that may be material to a decision to accept or sell stock in the
Company that could have been obtained by exercising the Options, other than the
information contained in the Disclosure Statement or required under applicable
securities law to be disclosed to Employee (the “Information”), (v) Employee has
decided to enter into the transactions contemplated by this Agreement
notwithstanding Employee’s lack of knowledge of the Information and (vi) none of
Sun nor the Company shall have any liability to Employee and Employee waives and
releases any claims that Employee might have against Sun or the Company or any
of their respective officers, directors, representatives or affiliates, whether
under applicable securities laws or otherwise, with respect to the nondisclosure
of the Information in connection with the transactions contemplated hereby.
EMPLOYEE HEREBY ACKNOWLEDGES THAT ANYTIME AFTER THE DATE HEREOF ANY OF SUN


2

--------------------------------------------------------------------------------



OR THE COMPANY OR THEIR RESPECTIVE AFFILIATES MAY SELL THE NON-VOTING COMMON
STOCK THAT COULD HAVE BEEN OBTAINED BY EXERCISE OF THE OPTIONS OR SIMILAR EQUITY
SECURITIES OF THE COMPANY OR A PARENT THEREOF, OR ISSUE DIVIDENDS UPON SUCH
SHARES, IN EACH CASE FOR CONSIDERATION SIGNIFICANTLY HIGHER THAN THE
CONSIDERATION BEING PAID TO EMPLOYEE AS A BONUS PURSUANT TO THIS AGREEMENT, AND
EMPLOYEE AGREES THAT EMPLOYEE SHALL HAVE NO “LOOK BACK” OR SIMILAR RIGHTS.
5.
In consideration for Company’s grant of the Bonus, Employee, for and on behalf
of Employee and Employee’s heirs, dependents, executors, administrators,
trustees, legal representatives, agents, successors and assigns (collectively,
the “Releasing Parties”), hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company all of its past, present and/or
future subsidiaries, divisions, affiliates, employee benefit plans, successors
and assigns and all of its or their past, present and/or future shareholders,
officers, managers, partners, directors, employees, agents, representatives,
attorneys, affiliates, predecessors, successors, assigns, as applicable, and all
other persons acting by, through, under, or in concert with any of them
(collectively, the “Releasees”), from and against any and all actions, causes of
action, suits, debts, liens, contracts, agreements, obligations, promises,
liabilities, claims, rights, demands, damages, controversies, losses, costs, and
expenses (including attorneys’ fees) of any and all kinds, whether known or
unknown, suspected or unsuspected, or fixed or contingent (collectively, the
“Claims”), which the Releasing Parties now have, own, hold, or claim to have,
own, or hold, or at any time heretofore had, owned, held, or claimed to have,
own, or hold, against the Releasees, or any of them in connection with or in any
manner related to, or arising under the Option Grant Agreement or the Bonus
Agreement.

6.
The permitted payment events specified in Section 1 and 1 are intended to comply
with or be exempt from the requirements of Section 409A(a)(2) of the Code. The
Company may make any changes to this Agreement it determines in its sole
discretion are necessary to comply with or be exempt from the provisions of Code
Section 409A and any final, proposed, or temporary regulations or any other
guidance issued thereunder without the consent of Employee.

7.
The Company, or its designated paying agent, may withhold from any amounts
payable to Employee under this Agreement such foreign, federal, state, local and
other taxes as may be required to be withheld pursuant to any applicable law or
regulation. Other than in respect of amounts withheld in accordance with the
preceding sentence, Employee agrees and acknowledges that Employee is solely
responsible for all of the tax obligations and consequences stemming from the
Agreement (including, without limitation, any tax consequences arising under
Section 409A of the Code) and that the Company has no responsibility for any
such tax obligations or consequences.

8.
This Agreement is legally binding on the parties and their respective successors
and assigns. It may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. It constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof, and supersedes and preempts any prior
written or oral agreements, understandings, or representations with respect
thereto[, other than the Separation Benefits Agreement]. Notwithstanding the
foregoing, the restrictive covenants and other obligations referenced in Section
3 are independent of, supplemental to and do not modify, supersede or restrict
(and shall not be modified, superseded by or restricted by) any non-competition,
non-solicitation, confidentiality or other restrictive covenants in any other
current or future agreement unless reference is made to the specific provisions
hereof which are intended to be superseded. Except as set forth herein, the
terms and provisions of this Agreement cannot be terminated, modified or amended
except in a writing signed by the party against whom enforcement is sought. This
Agreement shall be governed by, and construed and, except as set forth in the
second to last sentence of this paragraph, interpreted in accordance with, the
laws of the State of Delaware, and any suit, action or proceeding arising out of
or relating to this Agreement shall be commenced and maintained in any court of
competent subject matter jurisdiction located in Wilmington, Delaware. In any
suit, action or proceeding arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party, upon
final judgment on the merits, all attorneys’ fees and disbursements actually
billed to such party, including


3

--------------------------------------------------------------------------------



all such fees and disbursements incurred at trial, during any appeal or during
negotiations. None of Employee’s rights under this Agreement may be transferred,
assigned, pledged or encumbered. Any ambiguity with respect to any term of this
Agreement or any interpretation thereof shall be resolved in the sole discretion
of the Company’s Board of Directors. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM,
OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II)
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
9.
Employee agrees and acknowledges that nothing in this Agreement shall confer
upon Employee any right to continue in the employ of the Company or any of its
subsidiaries or affiliates, or interfere in any way with any right of the
Company or any of its subsidiaries or affiliates to terminate such employment at
any time for any reason whatsoever (whether for cause or without cause) without
liability to the Company or any of its subsidiaries or affiliates under this
Agreement, except as may be specifically provided in this Agreement. The Bonus
granted hereunder will not be deemed to create a trust or other funded
arrangement. The Employee’s rights with respect to the Bonus will be those of a
general unsecured creditor of the Company, and under no circumstances will
Employee have any other interest in any asset of the Company by virtue of the
award of the Bonus hereunder.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Bonus Agreement as of the
date first above written.
 
 
Accepted and Agreed:
CPG FINANCE, INC.
 
By:
 
[EMPLOYEE]
 
Name:
 
 
 
Title:
 
 
 
 
 
 








Signature Page to Retention Bonus Agreement